DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1  is rejected as indefinite for the recitation of recites “each of the first, second, and third pinholes of the top-end portion is disposed between two of the first, second, and third screw holes of the top-end portion” at lines 15-16.  This limitation renders the claim indefinite since the language permits more than one interpretation for the configuration of the pinholes.  A first interpretation requires all three pinholes to be between two screw holes however, this configuration is not shown in the figures as seen in Fig. 3A the pinholes 316,318,320 are not all grouped together between the screw holes but instead bound the outside perimeter of the screw 
Claims 2-17 are rejected as indefinite for depending upon an indefinite claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11-13 as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilse et al (US Patent Pub. 20120265255A1) in view of Kohut et al (US Patent Pub. 20060264949A1) and Schilter (US Patent Pub. 20130238032A1).
Hilse discloses a fixation plate for internal fixation of an osteotomy capable of being used below the tuberosity of a tibia (apparatus for the constant-angle fixation and compression of a fracture or osteotomy of a bone).  Specifically in regards to claim 1-2, Hilse discloses an elongated body (body of 1) having a top end and a bottom end opposing the top end along the length direction of the fixation plate (1), wherein the elongated body, viewed from the top end to the bottom end, comprises: a top-end portion (7) comprising a first pinhole (hole between screw 
Kohut discloses a fixation plate for internal fixation of an osteotomy capable of being used below the tuberosity of a tibia (osteosynthesis plate set).  Specifically in regards to claim 1, Kohut discloses a plate (2i) having a top-end portion (portion with 3b), wherein the top end portion  comprises a first screw hole, a second screw hole, and a third screw hole (3b), wherein the first, second, and third screw holes (3b) of the top-end portion are arranged in an inverted oblique triangle configuration (6a) where the third screw hole of the top-end portion is disposed below the first and second screw holes of the top-end portion (As can be seen in Fig. 7, plate 2i has three holes 3b that are in an equilateral triangle form 6a.  The equilateral triangle meets the limitation of the oblique triangle since an oblique triangle is defined as any triangle that is not a right triangle, of which an equilateral triangle is not.) (Fig. 7; and Page 3 Para. [0053]-[0054] and Page 4 Para. [0058] and Table I, Page 2 Para. [0025]).  In regards to claim 2, Kohut discloses wherein the third screw hole of the top-end portion has an equal distance to the first screw hole 
Schilter discloses a fixation plate for internal fixation of an osteotomy capable of being used below the tuberosity of a tibia (bone plate and aiming block).  Specifically in regards to claim 1-2, Schilter discloses a plate (10)  having a top-end portion (end with holes 18), wherein the top end portion comprises first, second, and third pin holes (20), wherein the first, second, and third pinhole (20) of the top-end portion alternate with the first, second, and third screw hole (18) of the top-end portion, and the centers of the first, second, and third pinholes (20,22) of the top-end portion are disposed outside of the centers of the first, second, and third screw holes (18) of the top-end portion, and wherein each of the first, second, and third pinholes (20,22) of the top-end portion is disposed between two of the first, second, and third screw holes (18) of the top-end portion  (As can be seen in Fig. 1, the holes 20 form a triangle that is outside the holes 18 in a similar manner as applicant’s invention shown in Fig. 3A of the application as originally filed. The top most hole 20 appears to be between two holes 18 while hole 22 is also between two holes 18.) (Fig. 1; and Page 2 Para. [0024]).  In addition, if the plate (1) of Hilse were to be modified to add the lower pin holes (20) of Kohut outside of the screw holes (11) in the end (7) of the plate of Hilse then the Combi hole (2) would be below all of the pin holes and screw holes.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination by modifying the top end portion (7) of the plate (1) of Hilse to 
In regards to claim 3, Hilse in view of Kohut and Schilter discloses a plate having a top end portion with three screw holes in a triangular configuration, three pin holes in outside the boundary of the three screw holes, and a first Combi hole below the screw holes and the pin holes; a connecting portion with no holes; and a bottom end portion having a second Combi hole, above two screw holes and a pin hole.  Hilse discloses wherein the centers of the first Combi hole (2), the second Combi hole (3), and the first screw hole (11) of the bottom-end portion (9) are aligned along with a mid-width line of the bottom-end portion (9) (fig. 1).  However, the combination is silent as to a second screw hole in the bottom portion being aligned with the mid-width line. Schilter discloses wherein centers of the second Combi hole (14), and the first and second screw holes (12) of the bottom-end portion are aligned along with a mid-width line of the bottom-end portion (Fig 1).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination by adding a second screw hole in the bottom end portion (9) of the plate (1) of Hilse to be aligned with the first Combi hole, the second Combi hole, and the first screw hole of the bottom-end portion as taught in Schilter in order to have more screws by which to adhere the plate to the bone.  
In regards to claim 4, Hilse discloses wherein each of the first and the second Combi holes (2,3) includes one threaded hole section and one DCP hole section (Fig. 1-3; and Page 2 Para. [0025], Page 2 Para. [0029] to Page 3 Para. [0037]).
In regards to claim 5
In regards to claim 6, Hilse discloses wherein the connection portion (portion of 1 without any holes between the two holes 2,3) is not provided with a through-hole (Fig. 1).
In regards to claim 7, Hilse discloses wherein the pinhole of the bottom end portion is disposed between the first and the second screw holes (11) of the bottom end portion (9) (Fig. 1).
In regards to claim 8, Hilse discloses wherein the top-end portion (7) is laterally offset relative to the bottom-end portion (9) (As can be seen in Fig. 1 the end 9 is bent away from the end 7) (Fig. 1).
In regards to claim 11, Hilse discloses wherein the bottom-end portion (9) is strip-shaped (Fig. 1).
In regards to claim 12, Hilse discloses wherein the bottom-end portion (9) has a semicircular distal end (10) (Fig. 1).
In regards to claim 13, Hilse discloses wherein the first and second Combi holes (2,3) each are configured so that screws therein do not go in or through a cut of the osteotomy (The screws inserted in the holes 2,3 are fully capable of not being in or through an osteotomy based on portion therebetween without screw holes.) (Fig. 1).

Claims 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilse in view of Kohut and Schilter as applied to claim 1 above, and further in view of Sodebotham et al (US Patent Pub. 20160128745A1).
Hilse in view of Kohut and Schilter discloses a plate having a top end portion with three screw holes in a triangular configuration, three pin holes in outside the boundary of the three screw holes, and a first Combi hole below the screw holes and the pin holes; a connecting portion with no holes; and a bottom end portion having a second Combi hole, above two screw 
Sodebotham discloses a fixation plate for internal fixation of an osteotomy capable of being used below the tuberosity of a tibia (osteotomy plate for long bones).  Specifically in regards to claim 9, Sodebotham discloses a plate (100) having a top end portion (102); wherein the top-end portion (102) is bendable or twistable or bent or twisted to fit a three-dimensional contour above a cut of the osteotomy (Sodebotham discloses wherein the first end portion 102 can be angled in the Z-direction to allow for the end portion to conform to the shape of the bone to which the plate is applied.) (Fig. 18; and Page 4 Para. [0055]).  In regards to claim 17, Sodebotham discloses wherein the top-end portion (102) is curled or bent out the plane of the connection portion and the bottom-end portion (104) at an angle in a range of -20° to 20° (Sodebotham discloses wherein the first end portion 102 can be angled in the Z-direction in the range of 15-40 degrees to allow for the end portion to conform to the shape of the bone to which the plate is applied.) (Fig. 18; and Page 4 Para. [0055]).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination by modifying the top end portion (7) of the plate (1) of Hilse to be being bendable or twistable to an angle range of -20° to 20° as taught in Sodebotham in order to have the plate conform to the shape of the proximal or distal portion of the bone to which it is to be applied (Page 4  Para. [0055]).  

Claims 14-15Hilse in view of Kohut and Schilter as applied to claim 1 above, and further in view of Weaver et al (US Patent 6623486B1).
Hilse in view of Kohut and Schilter discloses a plate having a top end portion with three screw holes in a triangular configuration, three pin holes in outside the boundary of the three screw holes, and a first Combi hole below the screw holes and the pin holes; a connecting portion with no holes; and a bottom end portion having a second Combi hole, above two screw holes and a pin hole.  In regards to claim 15, Hilse discloses wherein the second screw hole of the bottom-end portion (9) is closer to the distal end (10) of the bottom-end portion (9) than the first screw hole of the bottom-end portion (9), and the screw hole having a pitch of 0.5 mm, and a cone degree of 19.8° to 20.2° (Hilse recites wherein the fine thread pitch can be in the range of .5-1.2mm and the conical external thread has a taper of 10-20 degrees.) (Page 1 Para. [0013], Page 2 Para. [0033]).  However, the combination is silent as to one of the first and second screw holes of the bottom-end portion being conical in shape, or wherein the second screw hole in the bottom end portion has a double lead thread.
Weaver discloses a fixation plate for internal fixation of an osteotomy capable of being used below the tuberosity of a tibia (bone plating system).  Specifically in regards to claim 14-15
As to the limitation regarding the thread thickness of the second screw hole in the bottom end portion being 0.425mm. Hilse discloses the screw hole having a threaded inner surface.  It would have been obvious to a person of skill in the art at the time the invention was filed to modify the second screw hole in the bottom end portion of plate 1 of Hilse to have a thread thickness of 0.425mm since the percent of thread engagement of a screw hole is a recognized as a result effective variable that would be optimized to achieve a recognized result.  In this case the recognized result is that thread engagement relates to the integrity of the joint, the weaker the material (i.e., aluminum, brass, plastic) the more thread engagement is desired while for stronger materials (i.e., steal or irons) less is acceptable to keep the integrity of the joint.

Response to Arguments
Applicant’s amendments to the claims filed on 12/1/21 have overcome the previous claim objections and the 112 rejections of claims all of which are withdrawn.  
Applicant's arguments filed 12/1/21 have been fully considered but they are not persuasive. Applicant argues against the combination of Hilse, Kohut, and Schilter.  Specifically that Schilter does not show wherein “each of the first, second, and third pinholes of the top-end portion is disposed between two of the first, second, and third screw holes of the top-end portion” at lines 15-16 of claim 1 and that there would be no reason to modify the reference to arrange the holes in such a manner.  However, as recited above this limitation renders the claim indefinite since the language permits more than one interpretation for the configuration of the pinholes.  A first interpretation requires all three pinholes to be between two screw holes however, this configuration is not shown in the figures as seen in Fig. 3A the pinholes 316,318,320 are not all grouped together between the screw holes but instead bound the outside .
In response to applicant's argument that neither reference mentions being used on a tibia for an osteotomy (Remarks Pg. 8-9), a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, al the plates referenced to are fully capable of being used on an osteotomy of a tibial bone.
As to applicant’s arguments against the Weaver reference in regards to claims 14-15 (Remarks Pg. 9-11).  Applicant argues that the hole 58 shown in Fig. 7 is not a threaded hole and therefore, the limitation of a double lead threaded hole is not met.  However, Examiner is not relying on the embodiment shown in Fig. 7 to reject the claims.  Instead, Examiner is relying on Fig. 3-4 which shows an opening 36 which is described in Col. 5 at lines 1-7 as being conical in shape with double lead threads formed therein.

Allowable Subject Matter
Claims 10 and 16 would be allowable if rewritten to overcome the rejection(s) of claim 1 from which they depend under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269.  The examiner can normally be reached on M-F 9:00am-5:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775